Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her after a jury trial of custodial interference in the first degree (Penal Law § 135.50 [1]). Defendant failed to preserve for our review her challenge to the legal sufficiency of the evidence of the knowledge element of the crime (see, People v Gray, 86 NY2d 10, 19). We reject defendant’s remaining challenges to the legal sufficiency and weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.— Custodial Interference, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Kehoe and Balio, JJ.